 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into effective as of
August 1st, 2020 (the “Effective Date”) between NewBridge Global Ventures, Inc.
(the “Company”), and Lance Dalton (“Employee”). In consideration of the mutual
covenants herein contained and the continued employment of Employee by Company,
the parties agree as follows:

 

1.Duties and Scope of Employment. 

 

(a)Positions and Duties. As of the Effective Date, Employee will serve as
President and Director of the Company. Employee will render such business and
professional services in the performance of his duties, consistent with
Employee’s position within the Company and its subsidiaries or affiliates, as
shall reasonably be assigned to him by the Company’s Board of Directors (the
“Board”). 

 

(b)Obligations. During the Term (as defined below), Employee will perform such
duties faithfully and to the best of Employee’s ability in accordance with all
Company rules and policies. Employee will devote Employee’s business efforts and
time to the Company as required and notify the Board of any other business
activities on a current basis. 

 

2.Term, Termination, and Severance. This Agreement shall be effective during the
period commencing on the Effective Date and terminating on July 31, 2021 (the
“Term”); provided that the Term may be extended for successive periods by mutual
written agreement within 90 days prior the end of the Term. 

 

3.Confidentiality, Invention Assignment and Noncompetition Agreement. Upon
execution of this Agreement, Employee shall enter into the Confidential and
Proprietary Information and Inventions Agreement attached hereto as Exhibit A
(the “Confidential Agreement”). 

 

4.At-Will Employment. Notwithstanding anything to the contrary in this
Agreement, the Company and Employee agree that Employee’s employment with the
Company is and shall continue to be at-will and may be terminated by either
party at any time with or without Cause (as defined below) or notice. Any
representation to the contrary is unauthorized and not valid unless in writing
and signed by the Company. Nothing in this Agreement shall change the at- will
nature of Employee’s employment with the Company. Neither Employee’s job
performance nor promotions, bonuses or the like give rise to or in any way serve
as the basis for modification, amendment, or extension, by implication or
otherwise, of such employment relationship. If Employee’s employment terminates
for any reason, Employee shall not be entitled to any payments, benefits,
damages, awards or compensation other than (a) as provided by this Agreement or
(b) as may otherwise be established under the Company’s then existing employee
benefit plans or policies at the time of termination. 

 

5.Compensation and Benefits. 

 

(a)Base Salary. During the Term, the Company shall pay Employee as compensation
for services rendered under this Agreement, a base salary of $1 annually (the
“Base Salary”), as may be increased from time to time by the board of directors,
and which will be paid in accordance with the Company’s then prevailing payroll
practices and be subject to required tax withholding. 

--------------------------------------------------------------------------------



(b)Expenses. The Company will reimburse Employee for business-related expenses
which are approved by the Board and are actually incurred by Employee in the
furtherance of or in connection with the performance of Employee’s duties
hereunder. All expense reimbursement shall be paid in accordance with the
Company’s expense reimbursement policy and prevailing payroll practice as in
effect from time to time. 

 

6.Definitions. For purposes of this Agreement: 

 

(a)“Cause” means (A) Employee’s material failure to perform his reasonable
assigned duties or responsibilities as Employee (other than a failure resulting
from the Employee’s Disability (as defined below)) 30 days after notice thereof
from the Company describing Employee’s failure to perform such duties or
responsibilities in reasonable detail; (B) Employee engaging in any act of
dishonesty, fraud or misrepresentation that was or is injurious to the Company
or its affiliates; (C) Employee’s violation of any federal or state law or
regulation applicable to the business of the Company or its affiliates that was
or is injurious to the Company or its affiliates; (D) Employee’s failure to cure
any breach of any confidentiality agreement or invention assignment agreement
between Employee and the Company (or any affiliate of the Company) within 30
days after notice thereof from the Company describing such breach in reasonable
detail; or (E) Employee being convicted of, or entering a plea of nolo
contendere to, any felony or committing any act of moral turpitude. 

 

(b)“Disability” means a determination by an independent medical doctor (selected
by the Company and consented to by Employee or his legal representative, which
consent will not be unreasonably withheld), after consultation with Employee’s
physician and an examination of Employee, that Employee has for sixty (60)
consecutive days been disabled in a manner which renders him substantially
unable to perform his responsibilities as an Employee of the Company. 

 

7.Miscellaneous Provisions. 

 

(a)Assignment. Neither party shall assign or transfer this Agreement without the
prior written consent of the other party; provided that the Company may assign
or transfer this Agreement to any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business or assets and
such successor shall assume the Company’s obligations hereunder and agree in
writing to perform such obligations. Notwithstanding the foregoing, the terms of
this Agreement shall inure to the benefit of, and be enforceable by, the
representatives, executors, administrators, successors, heirs, distributees,
devisees, legatees and permitted assigns, as applicable, of each party. 

 

(b)Notices. Notices and all other communications given under this Agreement
shall be in writing (including by electronic means) and shall be deemed to have
been duly given on the earlier to occur of (i) receipt, (ii) personal delivery,
(iii) when sent by facsimile or electronic mail (with evidence of transmission
by the transmitting device), (iv) one day after being sent with a commercial
overnight service or (v) four days after deposit with U.S. registered or
certified mail, return receipt requested and postage prepaid. In the case of
Employee, notices shall be sent to the primary residence, facsimile and email
address of Employee on file with the Company or such other address or number
communicated to the Company in writing. In the case of the Company, notices
shall be sent to its headquarters and principal facsimile and email address or
such other address or number communicated to Employee in writing. 

 

(c)Amendment; Waiver. No provision of this Agreement may be waived, altered, or
modified unless in writing and signed by Employee and by an authorized officer
of the Company (other than Employee). No waiver by either party of any provision
of this Agreement by the other party shall be considered a waiver of any other
condition or provision or of a future waiver of the same provision. 

--------------------------------------------------------------------------------



(d)Entire Agreement. This Agreement, together with all exhibits hereto,
represents the entire agreement and understanding between the parties as to the
subject matter hereto and thereto and supersedes all prior or contemporaneous
agreements, whether written or oral, with respect to the subject matter hereto
and thereto. 

 

(e)Taxes. All forms of compensation referred to in this Agreement will be paid
subject to applicable withholding and payroll taxes. 

(f)Governing Law. This Agreement shall be governed by the laws of the State of
California. 

(g)Survival. Notwithstanding anything to the contrary in this Agreement,
Sections 3 and 7 shall survive termination of this Agreement. 

(h)Acknowledgment. Employee has had the opportunity to consult independent legal
counsel, has carefully read and fully understands all the provisions of this
Agreement, and is knowingly and voluntarily entering into this Agreement without
duress or undue influence. 

(i)Severability. In the event any provision of this Agreement is determined to
be invalid or unenforceable, such provision shall be deemed severed from the
remainder of this Agreement and replaced with a valid and enforceable provision
as similar in intent as reasonably possible to the provision so severed and
shall not cause the invalidity or unenforceability of the remainder of this
Agreement. 

 

(j)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument. 

 

 

 

 

 

 

 

 

----------Signature Page Follows---------

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the dates set forth below effective as of the Effective Date.

--------------------------------------------------------------------------------



[ngbvex10z1_1.jpg] 

 

  Date: September 28, 2020

 

 

 

 

 

 

 

 

EXHIBIT A

 

 

Confidential and Proprietary Information and Inventions Agreement

In consideration of my employment by NewBridge Global Ventures, Inc. (the
“Company”), the compensation now and hereafter paid to me and access to Company
confidential information, I Chris Bourdon (“Employee”), hereby agree as follows:

1.NON-DISCLOSURE 

1.1.Recognition of the Company's Rights; Non-disclosure. At all times during my
employment and for two years thereafter, I will hold in strictest confidence and
will not disclose, use, lecture upon or publish any of the Company's
Confidential and Proprietary Information (defined in Section 1.2. herein),
except as such disclosure, use or publication may be required in connection with
my work for the Company, or unless an officer of the Company expressly
authorizes such in writing, or unless and to the extent that the Company’s
Confidential and Proprietary Information becomes generally known to and
available for use by the public other than as a result of Employee’s acts or
omissions to act, or unless such information is required to be disclosed
pursuant to any applicable law, court order or other governmental body or
administrative or other agency. I will obtain the Company's written approval
before publishing or submitting for publication any material (written, verbal,
or otherwise) that relates to my work at the Company and/or incorporates any
Confidential and Proprietary Information. I hereby assign to the Company any
rights I may have or acquire in such Confidential and Proprietary Information
and recognize that all Confidential and Proprietary Information shall be the
sole property of the Company and its assigns unless otherwise required by law. 

1.2.Confidential and Proprietary Information. As used herein, the term
"Confidential and Proprietary Information" shall mean confidential information
relating to the Company's products, business, and operations, including, but not
 

--------------------------------------------------------------------------------



limited to, the business plans, financial records, strategies, customers,
potential customers, customer retention and service strategies and plans,
suppliers,

--------------------------------------------------------------------------------



prospective suppliers, vendors, licensees, licensors, products, product samples,
costs, margins, procurement processes, sources, strategies, inventions,
procedures, sales aids or literature, technical advice or knowledge, contractual
agreements and preferences, pricing, price lists, product specifications, trade
secrets, distribution methods, inventories, marketing strategies and interests,
inventions, pending patent applications, formulae, algorithms, data, designs,
formulations, methods, drawings, work sheets, blueprints, concepts, samples,
inventions, manufacturing processes, computer programs and systems and know-how
or other intellectual property, of the Company and its affiliates. All
Confidential and Proprietary Information shall remain the sole and exclusive
property of the Company. Confidential Information also includes any information
described above that the Company obtains from its clients or any other third
party and that the Company treats as confidential, whether or not owned or
developed by the Company.

1.3.Third-Party Information. I understand, in addition, that the Company has
received and, in the future will receive from third parties confidential or
proprietary information ("Third-Party Information") subject to a duty on the
Company's part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, I will hold Third-Party Information in the strictest confidence and
will not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third-Party Information unless
expressly authorized by an officer of the Company in writing. 

1.4.No Improper Use of Information of Prior Employers and Others. During my
employment by the Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of the Company any unpublished documents or any property belonging to
any former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person. I will use in the performance of my duties only information that is
generally known and used by persons with training and experience comparable to
my own, which is common knowledge in the industry or otherwise legally in the
public domain, or which is otherwise provided or developed by the Company. 

1.5.No Interference with NLRA or Reporting Rights. This Agreement is not
intended to interfere with or restrain employee communications regarding wages,
hours, or other terms and conditions of employment or to otherwise interfere
with any rights Employee has under the National Labor Relations Act. This
Agreement does not prohibit Employee from reporting possible legal violations to
the government or from making other disclosures to the government that are
protected under federal or state whistleblower provisions. 

1.6.Defend Trade Secrets Act. NOTICE is hereby given that this agreement does
not affect any immunity under 18 U.S.C. §§ 1833(b)(1) or (2). For the purposes
of these subsections only, which are reproduced below, individuals performing
work as contractors or consultants are considered to be employees. 

(1)An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that 

(A) is made (i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.

--------------------------------------------------------------------------------



(2)An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual (A) files any document containing the trade secret
under seal; and (B) does not disclose the trade secret, except pursuant to court
order. Further, Employee understands that in the event that disclosure of the
Company’s trade secrets was not done in good faith pursuant to the above,
Employee will be subject to substantial damages, including punitive damages and
attorney’s fees. 

1.7.Acknowledgments. 

I acknowledge that the Company would suffer irreparable harm if I fail to comply
with this Agreement, and that the Company would be entitled to any appropriate
relief, including equitable relief.

I acknowledge that without access to the Company’s Confidential and Proprietary
information, I would not receive such information from other sources.

I acknowledge that I will return all of the Company’s Confidential and
Proprietary Information upon termination of employment (see Section 5. herein
for more detail on the return of Company documents).

I acknowledge that I have received adequate consideration for signing this
Agreement.

I acknowledge that this Agreement is reasonable in scope and duration and the
restrictions placed on me by the Company to protect its Confidential and
Proprietary Information are reasonable.

I acknowledge that this agreement will not prevent me from finding future
gainful employment in my chosen occupation.

I acknowledge the Company expended substantial time, effort, and capital to
develop, maintain, and safeguard its Confidential and Proprietary Information.

I acknowledge the Company’s Confidential and Proprietary Information is unique,
private, valuable, and confidential, and I will be privy to such Confidential
and Proprietary Information.

I acknowledge the confidentiality covenants contained in this Agreement are
independent of any other rights or responsibilities of the parties; thus, the
confidentiality covenants will remain in effect even if either party breaches
the other’s rights or responsibilities or initiates a claim.

 

 

2.ASSIGNMENT OF INVENTIONS 

2.1.Proprietary Rights and Inventions. The term “Invention” shall include
anything that may be patentable or copyrightable as well as any discovery,
development, design, formula, improvement, invention, original work of
authorship, software program, process, technique, trade secret and any other
form of information that derives independent economic value from not being
generally known to the public, whether or not registrable or protectable. The
term "Proprietary Rights" shall mean all trade secret, patent, copyright, mask
work and other intellectual property rights throughout the world. 

2.2.Prior Inventions. Inventions, if any, patented or unpatented, that I made
prior to the commencement of my employment with the Company are excluded from
the scope of this Agreement. Notwithstanding the foregoing, I 

--------------------------------------------------------------------------------



agree that I will not incorporate, or permit to be incorporated, Prior
Inventions in any Company Inventions (defined in Section 2.3.) without the
Company's prior written consent.

2.3.Assignment of Inventions. Subject to Sections 2.4. and 2.6., I hereby assign
and agree to assign in the future (when any such Inventions or Proprietary
Rights are first reduced to practice or first fixed in a tangible medium, as
applicable) to the Company all my right, title and interest in and to any and
all Inventions (and all Proprietary Rights with respect thereto) whether or not
patentable or registrable under copyright or similar statutes, made or conceived
or reduced to practice or learned by me, either alone or jointly with others,
during the period of my employment with the Company. Inventions assigned to the
Company, or to a third party as directed by the Company pursuant to Section 2.6.
herein, are hereinafter referred to as "Company Inventions." 

2.4.No Information in this Section. 

 

2.5.Obligation to Keep the Company Informed of Employment and Post-employment
Inventions. During the period of my employment and for twelve months after
termination of my employment with the Company, unless otherwise provided by law,
I will promptly disclose to the Company fully and in writing all Inventions
authored, conceived or reduced to practice by me, either alone or jointly with
others. In addition, I will promptly disclose to the Company all patent
applications filed by me or on my behalf within one year after termination of
employment. At the time of each such disclosure, I will advise the Company in
writing of any Inventions that I believe fully qualify for protection under
Section 2.4; and I will at that time provide to the Company in writing all
evidence necessary to substantiate that belief. The Company will keep in
confidence and will not use for any purpose or disclose to third parties without
my prior written consent any confidential information disclosed in writing to
the Company pursuant to this Agreement relating to Inventions that qualify fully
for protection under the provisions of Section 2.4. I will preserve the
confidentiality of any Invention that does not fully qualify for protection
under Section 2.4. 

2.6.Government or Third Party. I also agree to assign all my right, title and
interest in and to any particular Company Invention to a third party, including
without limitation the United States, as directed by the Company. 

2.7.Works for Hire. I acknowledge that all original works of authorship that are
made by me (solely or jointly with others) within the scope of my employment and
that are protectable by copyright are “works made for hire,” pursuant to United
States Copyright Act (17 U.S.C. § 101). 

2.8.Enforcement of Proprietary Rights. I will assist the Company in every proper
way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries. To
that end I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and the assignment thereof. In addition, I
will execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designee. My obligation to assist the Company with respect to
Proprietary Rights relating to such Company Inventions in any and all countries
shall continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after my termination for the time actually
spent by me at the Company's request on such assistance. In the event the
Company is unable for any reason, after reasonable effort, to secure my
signature on any document needed in connection with the actions specified in the
preceding 

--------------------------------------------------------------------------------



paragraph, I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agent and attorney in fact, which
appointment is coupled with an interest, to act for and in my behalf to execute,
verify and file any such documents and to do all other lawfully permitted acts
to further the purposes of the preceding paragraph with the same legal force and
effect as if executed by me. I hereby waive and quitclaim to the Company any and
all claims, of any nature whatsoever, which I now or may hereafter have for
infringement of any Proprietary Rights assigned hereunder to the Company.

3.RECORDS 

I agree to keep and maintain adequate and current records (in the form of notes,
sketches, drawings and in any other form that may be required by the Company) of
all Confidential and Proprietary Information developed by me and all Company
Inventions made by me during the period of my employment at the Company, which
records shall be available to and remain the sole property of the Company at all
times.

4.NO CONFLICTING OBLIGATION 

I represent that my performance of all the terms of this Agreement and as an
employee of the Company does not and will not breach any agreement to keep in
confidence information acquired by me in confidence or in trust prior to my
employment by the Company. I have not entered into, and I agree I will not enter
into, any agreement either written or oral in conflict herewith.

5.RETURN OF COMPANY DOCUMENTS 

When I leave the employ of the Company, I will deliver to the Company any and
all drawings, notes, memoranda, specifications, devices, formulas, and
documents, together with all copies thereof, and any other material containing
or disclosing any Company Inventions, Third Party Information, or Confidential
and Proprietary Information of the Company. I further agree that any property
situated on the Company's premises and owned by the Company, including disks and
other storage media, filing cabinets or other work areas, is subject to
inspection by the Company personnel at any time with or without notice. Prior to
leaving, I will cooperate with the Company in completing and signing the
Company's termination statement.

6.LEGAL AND EQUITABLE REMEDIES 

Because my services are personal and unique and because I may have access to and
become acquainted with the Confidential and Proprietary Information of the
Company, to the extent permitted by law, the Company shall have the right to
enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief, without bond and without prejudice to any
other rights and remedies that the Company may have for a breach of this
Agreement.

 

7.NOTICES 

Any notices required or permitted hereunder shall be given to the appropriate
party at the address specified below or at such other address as the Party shall
specify in writing. Such notice shall be deemed given upon personal delivery to
the appropriate address or if sent by certified or registered mail, five days
after the date of mailing.

Company Address: 825 East 800 North, Orem Utah 84097  Employee Address: 1
Hawthorne Street 24A

San Francisco, Ca 94105

--------------------------------------------------------------------------------



8.NOTIFICATION OF NEW EMPLOYER 

In the event that I leave the employ of the Company, to the extent permitted by
law, I hereby consent to the notification of my new employer of my rights and
obligations under this Agreement, and that the Company may send a copy or a
redacted copy of this Agreement to my new employer.

9.GENERAL PROVISIONS 

9.1.Governing Law; Consent to Personal Jurisdiction. Any dispute arising under
this Agreement will be governed by the law of California and will be litigated
in the appropriate state or federal court located in Alameda, California.
Employee hereby submits to the jurisdiction of such courts in the event of any
such dispute. 

9.2.Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. If moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear. 

9.3.Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors and its assigns. 

9.4.Survival. The provisions of this Agreement shall survive the termination of
my employment, the termination of this Agreement, and the assignment of this
Agreement by the Company to any successor in interest or other assignee. 

9.5.At-will Employment. I agree and understand that nothing in this Agreement
shall confer any right with respect to the continuation of my employment by the
Company, nor shall it interfere in any way with my right or the Company’s right
to terminate my employment at any time, with or without cause. 

9.6.Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement. 

9.7.Entire Agreement. The obligations pursuant to Sections 1. and 2. of this
Agreement shall apply to any time during which I was previously employed, or am
in the future employed, by the Company as a consultant if no other agreement
governs non-disclosure and assignment of inventions during such period. This
Agreement is the final, complete and exclusive agreement of the Parties with
respect to the subject matter hereof and supersedes and merges all prior
discussions between us. No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, will be effective unless in
writing and signed by the Party to be charged. Any subsequent change or changes
in my duties, salary or compensation will not affect the validity or scope of
this Agreement. 

This Agreement shall be effective as of the Effective Date of my Employment
Contract  with  NewBridge  Global  Ventures Inc., namely:   , 2019. 

--------------------------------------------------------------------------------



I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I UNDERSTAND I
HAVE THE RIGHT TO OBTAIN AN ATTORNEY AT MY EXPENSE TO REVIEW THIS AGREEMENT
BEFORE ACCEPTING IT. I WAS NOT COERCED IN ANY MANNER TO SIGN THIS AGREEMENT.

 

 

************SIGNATURE PAGE FOLLOWS************

 

 

 

[ngbvex10z1_2.jpg] 

 

 

ACCEPTED AND AGREED TO, NEWBRIDGE GLOBAL VENTURES, INC.:

 

 

By:  Signature of Authorized Director 

Robert Szwajkos Printed Name

Independent Director on behalf of the Board of Directors